DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 are pending where claims 1, 2, 4-6, 13 and 14 have been amended.  Claims 10-12 are withdrawn from consideration and claims 1-9 and 13-15 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 112 rejections of the claims have been partially withdrawn in view of amendments to the claims.
The previous 35 USC § 103 rejections of the claims have been maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-7, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 102181795A to Zhao et al (an English language machine translation has been relied upon for examination purposes)
Regarding claim 1, Zhao discloses a steel material for hot stamping comprising the following composition (Zhao, abstract, page 2 line 61 – page 4 line 132) which overlaps the instantly claimed composition and properties as follows:
Element
Claimed wt%
Zhao wt%
Overlaps?
C
0.27-0.40
0.30-0.50
Yes
Mn
0.2-3.0
1.50-1.80
Yes
V
0.11-0.4
Nb+V+Ti+B: 0-0.20
Yes
Si
0-0.8
0.40-0.60
Yes
Al
0-0.5
~0
Yes
Cr
0-2
Cr + Ni + Mo: 0-2.5
Yes
Ti
0-0.15
Nb+V+Ti+B: 0-0.20
Yes
Nb
0-0.15
Nb+V+Ti+B: 0-0.20
Yes
B
0-0.004
Nb+V+Ti+B: 0-0.20
Yes
Mo + Ni + Cu
0-2
Cr + Ni + Mo: 0-2.5
Yes
Fe
Balance
Balance
Yes
YS without tempering
1300-1700 MPa
Grade B ≥1350 MPa
Grade C ≥1500 MPa
Yes

1800-2200 MPa
Grade B ≥1700 MPa
Grade C ≥2000 MPa
Yes
Elongation without tempering
6-9%
Grade B ≥6%
Grade C ≥5%
Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Zhao including the instantly claimed because Zhao discloses the same utility throughout the disclosed ranges.
Regarding claims 2-5, Zhao discloses the steel for hot stamping is austenitized at a temperature of 900-950 °C (Zhao, page 3 line 80) overlapping the instantly claimed range.   Regarding the instantly claimed carbides when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the steel would be expected to have the same or similar carbides as the instantly claimed steel because the steel of Zhao has the same or substantially the same composition, physical properties, microstructure and method of manufacturing as that of the instant steel.
Regarding claim 7, the steel of Zhao is a hot-rolled steel sheet (Zhao, page 2, lines 73-76).
Regarding claim 13, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The 
Regarding claim 15, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the steel of Zhao can be used for high-strength members including an A-pillar, a B-pillar, a bumper, a roof frame, an underbody frame, and a door bumper bar of an automobile.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 102181795A to Zhao et al (an English language machine translation has been relied upon for examination purposes) as applied to claims 1-7, 13 and 15 above and further in view of US 2013/0295402 to Oh et al.
Zhao discloses a steel for hot stamping as set forth in the above 35 USC 103 rejection.  Zhao does not disclose that the steel is coated.
Oh discloses that steels for hot stamping may be coated with any proper plating types and methods known in the art, such as a zinc plating process or a resin coating (i.e. organic coating layer) process in order to improve corrosion resistance (Oh, para [0041-0053]).
Regarding claims 8 and 9, it would have been obvious to one of ordinary skill in the art at the time the invention was made to coat the steel of Zhao with a zinc plating or resin coating (i.e. organic .
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 102181795A to Zhao et al (an English language machine translation has been relied upon for examination purposes) as applied to claims 1-7, 13 and 15 above and further in view of the article titled “Tempering of Steels” by Penha et al.
Zhao discloses a steel for hot stamping as set forth in the above 35 USC 103 rejection.  Zhao does not disclose tempering the steel.
Penha discloses that steel may be tempered in order to relieve stresses induced by forming and increase toughness and yield strength (Penha, page 327, “Introduction”).
Regarding claim 14, it would have been obvious to one of ordinary skill in the art at the time the invention was made to temper the steel of Zhao as suggested by Penha.  The motivation for doing so would be to relieve stresses induced by forming and increase toughness and yield strength (Penha, page 327, “Introduction”).
Regarding the time and temperature of the tempering process, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 [R-5].  In the instant case, Penha discloses that time and temperature are result effective variables with greater time and greater temperature both contributing to greater degree of softening (Penha, page 327, “Principal Variables”).  It would require little more than routine experimentation by one of ordinary skill in the art to determine the optimal or workable ranges of time and temperature of tempering to produce results that meet the yield strength, tensile strength and .

Claims 1-7, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010174283 to Kobayashi et al (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes)
Regarding claim 1, Kobayashi discloses a steel material for hot stamping comprising the following composition (Kobayashi, abstract, para [0018-0040]) which overlaps the instantly claimed composition and properties as follows:
Element
Claimed wt%
Kobayashi wt%
Overlaps?
C
0.27-0.40
0.35-0.40
Yes
Mn
0.2-3.0
0.5-3.0
Yes
V
0.11-0.4
0.005-3.0
Yes
Si
0-0.8
0.05-2.0
Yes
Al
0-0.5
0.005-0.1
Yes
Cr
0-2
0.01-5.0
Yes
Ti
0-0.15
0.005-3.0
Yes
Nb
0-0.15
0.005-3.0
Yes
B
0-0.004
0.0005-0.05
Yes
Mo + Ni + Cu
0-2
0.01-3.0
Yes
Fe
Balance
Balance
Yes
YS without tempering
1300-1700 MPa
silent
See below
TS without tempering
1800-2200 MPa
1960-2130 MPa
Yes

6-9%
8.0-10%
Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Kobayashi including the instantly claimed because Kobayashi discloses the same utility throughout the disclosed ranges.
Regarding the instantly claimed yield strength, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the steel of Kobayashi would be expected to have the same or similar properties as the instantly claimed steel because the steel of Kobayashi has the same or substantially the same composition, structure, and disclosed properties.  
Regarding claims 2-5, Kobayashi discloses the steel for hot stamping is austenitized at a temperature of AC3 to AC3 + 50 °C  (Kobayashi, para [0015]) overlapping the instantly claimed range.   Regarding the instantly claimed carbides, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the steel would be 
Regarding claim 7, the steel of Kobayashi is a hot-rolled steel sheet (Kobayashi, para [0020]).
Regarding claim 13, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  In the instant case, the structure and composition of the steel of Kobayashi appears to be either identical or only slightly different than the structure and composition of the instantly claimed steel.
Regarding claim 15, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the steel of Kobayashi can be used for high-strength members including an A-pillar, a B-pillar, a bumper, a roof frame, an underbody frame, and a door bumper bar of an automobile.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010174283 to Kobayashi et al (cited in IDS, an English language machine translation has been relied upon for examination purposes) as applied to claims 1-7, 13 and 15 above and further in view of US 2013/0295402 to Oh et al.

Oh discloses that steels for hot stamping may be coated with any proper plating types and methods known in the art, such as a zinc plating process or a resin coating (i.e. organic coating layer) process in order to improve corrosion resistance (Oh, para [0041-0053]).
Regarding claims 8 and 9, it would have been obvious to one of ordinary skill in the art at the time the invention was made to coat the steel of Kobayashi with a zinc plating or resin coating (i.e. organic coating layer) as suggested by Oh.  The motivation for doing so would be to improve corrosion resistance (Oh, para [0041-0053]).
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010174283 to Kobayashi et al (cited in IDS, an English language machine translation has been relied upon for examination purposes) as applied to claims 1-7, 13 and 15 above and further in view of the article titled “Tempering of Steels” by Penha et al.
Kobayashi discloses a steel for hot stamping as set forth in the above 35 USC 103 rejection.  Zhao does not disclose tempering the steel.
Penha discloses that steel may be tempered in order to relieve stresses induced by forming and increase toughness and yield strength (Penha, page 327, “Introduction”).
Regarding claim 14, it would have been obvious to one of ordinary skill in the art at the time the invention was made to temper the steel of Kobayashi as suggested by Penha.  The motivation for doing so would be to relieve stresses induced by forming and increase toughness and yield strength (Penha, page 327, “Introduction”).
Regarding the time and temperature of the tempering process, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the .
Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive.
Applicant argues that “there is nothing in Zhao which discloses or suggests directly or inherently that steel having a combination of "0.27 to 0.40% of C" and "0.11 to 0.4% of V" would result in after hot stamping, a yield strength of 1300 MPa to 1700 MPa, a tensile strength of 1800 to 2200 MPa, and an elongation of 6 to 9% without tempering.”  This is not found persuasive because Zhao discloses a steel for hot stamping with a carbon content of 0.30-0.50 wt% (overlapping the instantly claimed range of 0.27-0.40% of C) a V content which may be from 0-0.20 wt% (overlapping the instantly claimed range of 0.11 to 0.4% of V) and that such a steel may achieve without tempering Grade B properties of a yield strength of at least 1350 MPa, a TS of at least 1700 MPa and elongation of at least 6% (overlapping the instantly claimed TS, YS and elongation) or Grade C properties of a yield strength of at least 1500 MPa, a TS of at least 2000 MPa and elongation of at least 5% (overlapping the instantly claimed TS, YS and elongation).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Zhao including the instantly claimed because Zhao discloses the same utility throughout the disclosed ranges.

“In cases involving overlapping ranges, we and our predecessor court have consistently held that even a slight overlap in range establishes a prima facie case of obviousness .... We have also held that a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775,783 (Fed. Cir. 1985).”
See also Merck & Co., Inc. v. Biocrafi Labs., 874 F.2d 804, 807 (Fed. Cir. 1989) (The fact that a reference "discloses a multitude of effective combinations does not render any particular formulation less obvious." ); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was "huge, but it undeniably include[d] at least some of the compounds recited in appellant's generic claims and [was] of a class of chemicals to be used for the same purpose as appellant's additives").
In response to applicant's argument that Zhao does not teach that specific contents of V and C can be selected so as to use VC precipitation strengthening + grain refinement + martensite composite strengthening + hydrogen trap to obtain a steel material having high toughness, high elongation, high strength after hot stamping without tempering, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that neither Grade B nor Grade C meets the instantly claimed properties of TS and YS as required by instant claim 1.  This is not found persuasive because both Grade B and Grade C overlap the instantly claimed TS and YS required by instant claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 101270453 A to Maoqiu and KR20140042110 to Lee discloses a hot stamped steel with a composition, tensile strength and elongation overlapping that of the instantly claimed ranges.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 1/26/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/               Primary Examiner, Art Unit 1736